DETAILED ACTION
This action is in reply to papers filed 11/19/2021. Claims 15-17 and 22-23 are pending and examined herein. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190170729A1, Published 6/6/2019.

Maintained Rejection(s)
Applicant’s arguments, see Applicant’s Arguments/Remarks filed 11/19/2021, with respect to the 35 U.S.C 103(a) rejection of claims 15-17 as being obvious over Chen (PgPub US20080248007A1, Effective Filed Date 6/24/2004, previously cited), Salomon et al. (Immunity. Applicant’s arguments will be addressed following maintained rejection.
Applicant’s arguments, see Applicant’s Arguments/Remarks filed 11/19/2021, with respect to the 35 U.S.C 103(a) rejection of claim 22 as being obvious over Chen (PgPub US20080248007A1, Effective Filed Date 6/24/2004, previously cited), Salomon et al. (Immunity. 2000 Apr;12(4):431-40.), Noelle et al. (PgPub 20130177557, Publication Date 7/11/2013, previously cited) and Wang et al. (J Immunol May 1, 2014, 192, previously cited) as applied to claims 15-17 and further in view of Fox et al. (PgPub US20020165347A1, Published 11/7/2002) have been fully considered, but are not found persuasive. Applicant’s arguments will be addressed following maintained rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 recites the limitation "the treated subject" in line 1 (see below).  There is insufficient antecedent basis for this limitation in the claim. 

    PNG
    media_image1.png
    69
    890
    media_image1.png
    Greyscale

Note that independent claim 15 does not recite a ‘treated subject’ nor does claim 15 (see below) recite a ‘method of treating a subject’. Examiner does not interpret ‘promoting Treg activity’ as treating a subject. The specification does not define ‘promoting Treg activity’ as treating a subject. 

    PNG
    media_image2.png
    251
    967
    media_image2.png
    Greyscale

Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Prior Art Rejection 1
Claim 15-17 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Chen (PgPub US20080248007A1, Effective Filed Date 6/24/2004), Salomon et al. (Immunity. 2000 Apr; 12(4):431-40.), Noelle et al. (PgPub 20130177557, Publication Date 7/11/2013) and Wang et al. (J Immunol May 1, 2014, 192). Noelle and Wang are evidentiary references. The rejection has been copied below for Applicant’s convenience. 
Claim interpretation: As evidenced by Noelle et al. (see Pg. 2, para.11), VISTA is an art-recognized synonym for PD-L3. As evidenced by Wang et al. (see abstract), B7-H5 is an art-recognized synonym for VISTA. MPEP 2124 states that in certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. In the instant case, the art recognized B7-H5 as a synonym of PD-L3.

Regarding claim 15 (in-part), Chen teaches a method of co-stimulating a T cell that involves contacting a human T cell with a human B7-H5 polypeptide (Pg. 8, para. 75). Chen teaches the contacting can be achieved by culturing the B7-H5 polypeptide with the T cell in vitro.  Chen teaches administering the contacted T cells back into the same human patient (as in claim 17) (Pg. 8, para. 74). In this ex vivo procedure, Chen teaches the human has an autoimmune disease (as in claim 16) (Pg. 2, para. 7).  
However, Chen fails to teach the T cells are regulatory T cells (as further in claim 15).
Prior to the time of the claimed invention, Salomon taught a genetic approach was used to analyze the role of B7 costimulatory molecules in autoimmune diabetes. Salomon observed that almost 100% of female and male B7−/− mice became diabetic by 18 weeks of age. The disease onset was earlier and more severe as compared to their littermate B7+/+ controls (Figure 1). Flow cytometric analyses showed that both B7-1 and B7-2 were expressed at lower levels on resting and in vitro activated B cells, dendritic cells, and CD4+ and CD8+ T cells isolated from B7+/− mice as compared to cells from B7+/+ littermate mice. Salomon notes that these 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.");< In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 Ex parte Levengood, 28 USPQ2d 1300, 1302 (Bd. Pat. App. & Inter. 1993) states that obviousness cannot be established by combining references "without also providing evidence of the motivating force which would impel one skilled in the art to do what the patent applicant has done" (emphasis added), reading the quotation in context it is clear that while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.
In this regard, the skilled artisan would have found it prima facie obvious to combine the references of Chen et al. and Salomon et al. for the following reasons. First, the teachings of Salomon et al. make clear that in B7-deficient mice a regulatory process that normally modulates the autoimmunity is lacking in these mice. Additionally, Salomon makes clear that the transfer of CD4+CD25+ regulatory cells into mice susceptible to autoimmune diabetes delayed the development or inhibited the onset of said diabetes.  Thus, for the purposes of treating an autoimmune disease, as so set forth in Chen, the skilled artisan would have found it prima facie obvious to transfer a purified population of CD4+ CD25+ regulatory T cells (as further in claim 15), wherein said regulatory cells have been co-stimulated with a B7-H5 polypeptide, to a subject suffering from an autoimmune disease with a reasonable expectation of treating said patient. That is, upon reading the teachings of Salomon, the skilled artisan would have found it obvious 
It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Accordingly, given the obvious benefits of B7 stimulation and transfer of CD4+CD25+ regulatory cells taught in Salomon, the modification would have been prima facie obvious. 


                                       Applicant’s Arguments/Response to Arguments
Applicant argues:  Applicant respectfully submits that the rejection is improper at least because (i) it is based on an erroneous interpretation of the references (ii) the references are improperly combined, and (iii) even if properly combined do not teach or suggest the claimed methods. For the reasons of record Applicant maintains that Chen and Salomon do not teach or
suggest the invention. In fact, the stated rationale for maintaining the rejection is clearly
erroneous. Most importantly, and consistent with the stated basis of the rejection, Chen fails
to teach the T cells they treat in their methods are purified regulatory T cells [as required by
the claimed methods]. Chen fails to state this because the T cells they treat are not purified
regulatory T cells. Quite simply if they were that would be stated in the reference. It is not
anywhere stated.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Indeed, as note in para. 13 (see below) of the present office action, Examiner admitted that Chen did not teach regulatory T- cells. 

    PNG
    media_image3.png
    44
    689
    media_image3.png
    Greyscale

However, as also noted by the Examiner, Chen did teach contacting a B7-H5 polypeptide with T-cells.  Indeed, copied below is Examiner cited para. 7 of Chen. 

    PNG
    media_image4.png
    142
    622
    media_image4.png
    Greyscale

From these teachings, it is established that Chen teaches contacting a B7-H5 polypeptide with a human T-cell. Again, as admitted by the Examiner, Chen does not teach this T-cell (genus) is a regulatory T-cell (specie). However, Chen does establish that the co-stimulated human T-cell can be administered to a human subject suspected of having an autoimmune disease. The implication in this teaching by Chen is that said administration is a form of treatment for the autoimmune disease. Copied below is part of the bottom half of para. 7 of Chen. 

    PNG
    media_image5.png
    76
    569
    media_image5.png
    Greyscale


Thus, by these teachings, Chen establishes an ex vivo method of stimulating human T-cells with a B7-H5 polypeptide, wherein said stimulated human T-cells are administered into a human subject suspected of having an autoimmune disease. 
Applicant argues: In response the Examiner states that "Chen states that the T cell can be a CD4+ T cell or a CD8+ cell". This is true but neither of these cells (CD4+ T cell or a cog+ cells) can be equated to a purified population of Treg cells as required by the claimed methods. To the contrary, and as is well known in the art Treg cells comprise a specific subset of T cells that are immunosuppressive and generally suppress or downregulate induction and proliferation of effector T cells. By contrast, effector CD4+ T cells and CD8+ T cells promote immunity. Accordingly while Treg cells indeed express CD4 (as well as FOXP3, and CD25)
they cannot be equated to CD4+ cells.
In Response: Applicant’s arguments have been fully considered, and are found persuasive. However, it is noted that the statement made by the Examiner in the previous office action was in response to Applicant’s argument that Chen fails to teach isolated T cells. See below. 

    PNG
    media_image6.png
    555
    694
    media_image6.png
    Greyscale

Applicant argues: In an effort to cure the substantial omissions of the primary reference the Examiner cites Salomon as substantiating the role of CD4+ T cell CD8+ regulatory cells in reversing or slowing the progression of an autoimmune disease. Also, the Examiner states the following: The reason or motivation to modify the reference may often suggest what the
inventor has done, but for a different purpose or to solve a different problem. It is not
necessary that the prior art suggest the combination to achieve the same advantage
or result discovered by applicant. Again the Examiner seems to have missed the point. Chen does not disclose treating purified regulatory T cells with a human PD-L3 polypeptide or PD-L3 polypeptide fragment as claimed herein. Accordingly, the seeming reliance on inherency to substantiate the rejection is erroneous. Chen did not do what is being claimed herein [treating Tregs with a human PD-L3 polypeptide or fragment].
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Examiner made the statement cited by Applicant because Examiner combined the teachings of Chen and Salomon, not for the same purpose as claim 15 ~ promoting T reg cell activity in a subject, but for the purposes of treating autoimmune diabetes. Indeed, Examiner made clear that for the purposes of treating an autoimmune disease, one of skill in the art would have combined Chen et al. and Salomon et al. (see para. 16 of instant office action). This is not, contrary to Applicant’s statement, an issue of inherency. The combination of the cited references provides for a reasonable expectation of success in treating an autoimmune disease. Per MPEP 2143. 02, obviousness does not require absolute predictability, however, at least some degree of predictability is required. However, it is noted that evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). In response to this action, Applicant should consider providing evidence supporting that- for the purposes of treating diabetes- there was no reasonable expectation of success when combining the teachings of Chen and Salomon.  
Continuing, as previously admitted by Examiner, Chen did not teach T reg cells. However, Salomon did. Indeed, the title of the Salomon NPL is “B7/CD28 Costimulation Is Essential for the Homeostasis of the CD4+CD25+ Immunoregulatory T Cells that Control Autoimmune Diabetes.”  Moreover, Salomon specifically teaches the purification of CD4+CD25+ (see below, Pg. 439, Col. 2).  

    PNG
    media_image7.png
    337
    339
    media_image7.png
    Greyscale

Taken from Pg. 436, Col. 1, and elaborating on the title, Salomon notes the following: 
                                         
    PNG
    media_image8.png
    222
    323
    media_image8.png
    Greyscale

At Pg. 439, Col. 2, Salomon teaches the purification of the CD4+CD25+ regulatory T Cells. At Pg. 436, Col. 1, Salomon establishes the role of CD4+CD25+ regulatory T Cells in preventing or delaying diabetes, an autoimmune disease. As previously noted, Chen established contacting a B7-H5 polypeptide with a human T-cell and administering the contacted T-cell to a human subject suspected of having an autoimmune disease.  Taken together, the skilled artisan would have found it prima facie obvious to use human purified T reg cells in Chen’s method of treating 
Applicant argues: Also, Chen alone or combined with Salomon would further not suggest the modification of the Chen methods to arrive at the claimed invention. It would not because Applicant maintains that neither Chen nor Salomon teach that B7-H5 is expressed on Tregs or that contacting Tregs with B7-HS would have any beneficial effect on autoimmunity.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Furthermore, Examiner rejects Applicant’s argument that neither Chen nor Salomon teach that B7-H5 is expressed on Tregs or that contacting Tregs with B7-H5 would have any beneficial effect on autoimmunity because (1) the claims do not require the expression of B7-H5 on Tregs and (2) the rejection is an obviousness-type rejection, not an anticipatory-type rejection, and therefore a single reference (Chen or Salomon) would not teach ‘contacting Tregs with B7-H5 would have any beneficial effect on autoimmunity’. 
Applicant argues: Also, the claimed methods are not inherently taught by Chen or Salomon. To the contrary, Tregs comprise a specific T cell subset which express specific markers which are not expressed on other T cell types. Based thereon, for the rejection to be proper there must be some basis in Chen for specifically concluding that Tregs express B7-H5 and furthermore for concluding that they do so in sufficient levels to expect that contacting this specific subset of T cells with a B7-H5 polypeptide would have a beneficial effect on autoimmunity.
In Response:  Applicant’s arguments have been fully considered, but are not found persuasive. Claim 15 only requires T reg cells and does not require such cells to express any In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965);
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

Prior Art Rejection 2
Claim 22 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (PgPub US20080248007A1, Effective Filed Date 6/24/2004, previously cited), Salomon et al. (Immunity. 2000 Apr; 12(4):431-40.), Noelle et al. (PgPub 20130177557, Publication Date 7/11/2013, previously cited) and Wang et al. (J Immunol May 1, 2014, 192, previously cited) as applied to claims 15-17 above, and further in view of Fox et al. (PgPub US20020165347A1, Published 11/7/2002).
The teachings of Chen et al. and Salomon et al. are relied upon as detailed above. However, neither Chen et al. nor Salomon et al. teach the human PD-L3 polypeptide is attached to an Fc polypeptide (as in claim 22).
Prior to the time of the claimed invention, Fox et al. taught a B7 polypeptide fused to one or more domains of an Fc region of human IgG (as in claim 22). Fox teaches when constructed together with a therapeutic protein, an Fc domain can provide longer half-life (Pg. 9, para. 125). In fact, Fox teaches peptides and proteins fused to an Fc region have been found in vivo than the unfused counterpart (Pg. 10, para. 127).
When taken with the teachings of Chen in view of Salomon et al., wherein the combination teaches contacting regulatory T cells with a B7-H5 polypeptide for the purposes of treating an autoimmune disease in a patient in need thereof, one of ordinary skill in the art would have been sufficiently motivated to fuse the B7-H5 polypeptide of Chen to an Fc region of human IgG for the purposes of extending the half-life of the B7-H5 polypeptide in vivo. As indicated by Fox, such fused polypeptides exhibit a substantially greater half-life in vivo than their unfused counterparts.
Thus, the combination would have been prima facie obvious. 

Applicant’s Arguments/Response to Arguments
Applicant argues: This rejection is respectfully traversed for the same reasons as the rejection of claims 15-17 based on Chen and Salomon. The addition of Fox further does not compensate for the clear deficiencies of Chen and Salomon. Fox et al. is cited for its disclosure relating to the attachment of a B7 polypeptide to one or more domains of an Fe region of human lgG in order to increase in vivo half-life relative to the unconjugated B7 polypeptide. Applicant does not dispute that the attachment of a B7 polypeptide to a human Fe region was known in the art prior to the effective filing date. However, this does not remedy the clear deficiencies of the rejection because Fox, analogous to Chen and Salomon, fails to teach or suggest that Tregs express B7-H5, nor does Fox teach or suggest contacting Tregs with B7-H5 or 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. As there are no specific arguments drawn to Fox, arguments drawn to Chen and Salomon have been previously addressed and will not be reiterated herein. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Prior Art Rejection 3
New claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (PgPub US20080248007A1, Effective Filed Date 6/24/2004, previously cited), Salomon et al. (Immunity. 2000 Apr; 12(4):431-40.), Noelle et al. (PgPub 20130177557, Publication Date 7/11/2013, previously cited) and Wang et al. (J Immunol May 1, 2014, 192, previously cited) as applied to claims 15-17 above, and further in view of Ikeomoto et al. (J Med Invest. 2004 Aug;51(3-4):178-85.).
The teachings of Chen et al. and Salomon et al. are relied upon as detailed above. However, neither Chen et al. nor Salomon et al. teach the treated subject is a transplant recipient (as in claim 23).
Before the effective filing date of the claimed invention, Ikeomoto et al. taught islet transplantation is used clinically for patients with diabetes mellitus (DM) (especially for insulin-dependent Type 1 DM) as a radical therapy, instead of regular insulin injection. One of the major obstacles to utilizing islet transplantation more routinely is its use of allogenic grafts. This claim 23) and Treg purified from peripheral lymph nodes (Pg. 179, Col. 2 ‘Transplantation’). Ikeomoto observed that for all mice in Groups A and B, the fasting blood sugar exceeded 250mg/dl and graft rejection was observed. GVHD was observed earlier in Group B than in Group A. In contrast graft survival exceeded 30 days for two mice in Group C (Pg. 181; Abstract).
For the purposes of treating autoimmune diabetes (also known as Type 1 DM), and when taken with the teachings of Chen et al. in view of Salomon et al., one of ordinary skill in the art would have found it prima facie obvious to include the teachings Ikeomoto et al. with a reasonable expectation of success. That is, one of ordinary skill in the art would have found it prima facie obvious to transplant allogeneic islets to the human diabetic patient prior to transferring B7-H5 stimulated Treg cells to said human patient. The skilled artisan would have been sufficiently motivated to combine these teachings because both Chen in view of Salomon and Ikeomoto are prima facie obvious because allogeneic islet transplantation has been considered an ideal therapuetic strategy for patients with diabetes mellitus, compared with insulin supplementation (see Ikeomoto at Pg. 183 ‘Discussion’). The courts held in In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980) held that "it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose;" wherein the "idea of combining them flows logically from their having been individually taught in prior art." Accordingly, for the purposes of treating autoimmune diabetes, the transfer of allogeneic islet transplantation and B7-H5 treated T reg cells would have been prima facie obvious.  Note also that an expectation for success was present as Ikeomoto and colleagues did not observe graft rejection when Treg cells were transferred after allogeneic islets.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

 
Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more 

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632